Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered. The information disclosure statement(s) (IDS) filed on 1/14/2021 and 3/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
The office acknowledges Applicants’ filing of the claim amendments and arguments dated 01/14/2021. Claims 1-5, 7-25 have been cancelled. Claim 6 is pending and is allowed. 
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims of administering tasimelteon to a patient who is being treated with rifampicin, the method comprising: maintaining the rifampicin treatment and administering to the patient a dose of tasimelteon that is greater than 20 mg/day, thereby avoiding reduced exposure to tasimelteon caused by induction of CYP3A4 by the rifampicin is not taught or suggested by the prior art. The closest prior art Birznieks and Vanda teach tasimelteon for circadian rhythm disorder treatment. The prior art do .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627